SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of said District Court be and it hereby is AFFIRMED and the outstanding motion is denied as moot.
Plaintiff Thomas J. Jeffreys appeals from an order denying his third motion for reconsideration of the district court’s March 2000 dismissal of his complaint for lack of subject matter jurisdiction. We review the denial of Jeffreys’ motion, which was made pursuant to Federal Rule of Civil Procedure 60(b), for abuse of discretion. Israel v. Carpenter, 120 F.3d 361, 365 (2d Cir.1997). Because the claim raised in Jeffreys’ most recent motion— the alleged incapacity of the Commission’s counsel to represent the State of Connecticut — is irrelevant to the basis on which the district court dismissed Jeffrey’s complaint and the motion was a patent attempt to evade the jurisdictional time limit for filing a notice of appeal, the district court did not abuse its discretion. We therefore affirm the district court and deny as moot Jeffreys’ motion objecting to the defendants’ response.